 SPRINT/UNITED MANAGEMENT CO. 397 Sprint/United Management Company and Communi-cations Workers of America, Local No. 7019, AFLŒCIO.  Case 28ŒCAŒ13599 August 27, 1998 DECISION AND ORDER BY CHAIRMAN GOULD AND MEMBERS FOX       AND LIEBMAN Upon a charge filed March 13, 1996,1 the Regional Di-rector for Region 28 issued a complaint April 29, 1996, against the Respondent, alleging that the Respondent engaged in certain unfair labor practices affecting com-merce within the meaning of Section 8(a)(1) and Section 2(6) and (7) of the National Labor Relations Act.  Copies of the complaint and notice of hearing were served on the Respondent and Charging Party. On October 15, the General Counsel, the Respondent, and the Charging Party filed a stipulation of facts and a joint motion to transfer proceedings directly to the Board.  The parties waived a hearing and issuance of a decision by an administrative law judge and indicated their desire to submit this case directly to the Board for findings of fact, conclusions of law, and a decision.  The parties also agreed that the stipulation of facts and exhib-its would constitute the entire record before the Board. On November 14, the Board issued an order granting the motion, approving the stipulation, and transferring the proceeding to the Board.  Thereafter, the General Counsel and Respondent filed briefs. On the entire record and the briefs, the Board makes the following FINDINGS OF FACT I.  JURISDICTION The Respondent, a Kansas corporation, provides long-distance telephone services to the public from its facility in Phoenix, Arizona.  During the 12-month period pre-ceding the execution of the stipulated record, the Re-spondent purchased and received at its Phoenix, Arizona facility goods and materials valued in excess of $50,000 directly from points located outside the State of Arizona and has derived gross revenues in excess of $100,000 from its operations in Phoenix, Arizona.  We find that the Respondent is an employer engaged in commerce within the meaning of Section 2(2), (6), and (7) of the Act and that the Union is a labor organization within the meaning of Section 2(5) of the Act. II.  ALLEGED UNFAIR LABOR PRACTICES A.  Stipulated Facts The Respondent is engaged in an operation providing long-distance telephone services to the public.  At its Phoenix, Arizona facility, the Respondent employs ap-proximately 424 long-distance agents.  These employees work at their respective computer terminals in the Re-spondent™s designated work area.  The Respondent pro-vides each of these employees with an individual locker for storing their personal materials.  These lockers are located in a nonworking area of the Respondent™s facil-ity.                                                            1 All dates hereafter are in 1996 unless stated otherwise. Each locker is numbered, and has a mail slot located on its door.  Each employee has a key to his or her re-spective locker.  Employees visit the locker area before and after their shifts, during lunch, and during other breaks. A statement about the use of the employee lockers is included in a script developed by the Respondent for use in conducting orientation programs for new employees.  The pertinent portion of the script states:  Your locker is for your use only, and is Company property.  You cannot solicit employees by using their lockers for this purpose.  This statement has never been published or distributed to the Respondent™s employees.  At least two of the Re-spondent™s employees were not informed of this locker policy during their orientation. The Respondent™s employee information book con-tains the following rule concerning employee solicita-tion:  To avoid disruption of business activity, Sprint prohibits solicitation of an employee by another em-ployee during the working time of either person.  Working time does not include authorized rest breaks or lunch periods. Employees are prohibited from distributing literature in working areas at any time.  Persons not employed by Sprint shall not distribute literature or solicit employees on company premises at any time for any purpose.  Solicitation or distribution of mate-rials is permitted for company-sponsored United Way programs.  The Respondent maintains one or more ﬁblindﬂ or un-assigned lockers, and periodically inspects these lockers to check for unauthorized distribution of literature.  Since at least January 1994, only material distributed by the Respondent has been found in these unassigned lockers.  Since prior to January 1994, employees have deposited personal notes, private invitations, chain letters, and Christmas cards in other employees™ lockers. In October 1995, the Union began an organizing drive at the Respondent™s facility.  During the organizing cam-paign, the Respondent allowed employee supporters of the Union to distribute union materials in nonwork areas of the facility.  These employees distributed the materials directly to other employees and also left them on tables in the nonwork areas. 326 NLRB No. 32  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 398 On February 15 and 16, an employee placed union lit-
erature in each of the empl
oyee lockers during nonwork 
time.  On February 16, Supervisor Laura Blank learned 
that the union flyers had been distributed into the lockers.  
Thereafter, pursuant to instru
ctions received from Blank, 
Supervisors Karen Hay and J
ack Forry opened the em-
ployees™ lockers and confiscat
ed the union literature. 
Also on February 16, the Respondent posted a letter to 
employees from Supervisor Blank.  The letter stated in 
pertinent part: 
 This is a reminder about our policy that the lock-
ers we provide are for your use in connection with 
your work and we do not permit their use for other 
purposes. 
We are sorry that your privacy was invaded yet 
again by an unsolicited stuffing of material into your 

workplace lockers.  That wa
s in violation of our pol-
icy, and we removed those materials as soon as you 
reported the problem to us. 
 Again, these lockers are 
provided to you by the Company and we have al-
ways limited their use to materials that relate to your 
work. 
 On April 19, the Respondent was informed by an em-
ployee that a chain letter had been distributed into em-
ployee lockers.  The Respondent asked a number of em-

ployees about the chain letter, and these employees re-
ported that they had not received a chain letter.  The Re-
spondent did not attempt to remove any chain letters 
from employee lockers. 
On April 24, Supervisor Blank told employee Robert 
Hogge that she had learned that Hogge had distributed 
union literature which listed Hogge™s locker number.  
Blank advised Hogge that the distribution was impermis-
sible because such literature would enable employees to 
respond to Hogge at his locker. 
B.  The Parties™ Contentions 
The General Counsel conte
nds that the Respondent 
violated Section 8(a)(1) of the Act by promulgating a 
rule prohibiting employees from using their lockers for 

distribution of union materials, and by removing and 
confiscating union materials that had been distributed in 
employee lockers.  The Gene
ral Counsel contends that 
the Respondent™s locker policy constitutes an unlawful 
no-distribution rule and that the Respondent disparately 
removed and confiscated the union flyers, while allowing 
other distributions in the lockers. 
The Respondent contends that it is not obligated to al-
low the distribution of union materials into employee 

lockers, and thus its rule prohibiting the use of employee 
lockers for employee distributions, and its confiscation of 
union materials under that rule, is not violative of the 
Act.  The Respondent further contends that it did not 
disparately remove the union flyers from the lockers.  
C.  Discussion 
The promulgation and enforcement of a rule prohibit-
ing union solicitation by employees on company prop-

erty, outside of working hours, is presumed to violate the 
Act in the absence of eviden
ce of special circumstances 
making the rule necessary in order to maintain produc-
tion or discipline.  
Republic Aviation Corp.  v. NLRB
, 324 U.S. 793, 803Œ804 (1945); and 
Peyton Packing Co.,
 49 NLRB 828, 843 (1943).  It is also well settled that 
rules prohibiting the distribution of union literature dur-
ing nonworking times in nonworking areas are presump-
tively unlawful.  
St. Johns Hospital
, 222 NLRB 1150 
(1976), enfd. in part 557 F.2d 1368 (10th Cir. 1977); 

Stoddard-Quirk Mfg. Co
., 138 NLRB 615 (1962).  In 
order to justify the existence of
 a rule which is on its face 
presumptively unlawful, an employer must present suffi-
cient justification to warrant the further curtailment of 
employee rights.  
St. Johns
 Hospital
, supra. 
Applying these principles to 
the instant case, we find, 
for the reasons set forth below and in agreement with the 

General Counsel, that the Respondent™s rule prohibiting 

the distribution of union materials in employee lockers is 
violative of Section 8(a)(1) of the Act. 
As noted above, the stipulat
ed record establishes that 
on February 16, the Respondent announced, through a 

letter to employees, that the distribution of union materi-
als into employee lockers was prohibited.  Consistent 
with this prohibition, the Respondent confiscated distrib-
uted union materials from its employees™ lockers.
2  The 
lockers are located in an area
 apart from the designated 
work areas, and there is no evidence that employees are 
afforded access to the lock
er area during worktime.  
Therefore, because the Respondent™s rule restricts distri-
bution during nonworking time and in nonworking areas, 
the rule is presumptively unlawful. 
The Respondent contends the rule is necessary to en-
sure that its communications are received by its employ-

ees.  There is no evidence in the stipulated record, how-

ever, that the Respondent™s ability to communicate with 
its employees would be hindered by allowing employees 
to distribute material into the lockers.  The mere asser-
tion that a no-distribution rule is intended for a specific 
purpose does not prove that it is actually necessary for 
that purpose.  Times Publishing
 Co., 231 NLRB 207, 210 
(1977), enfd. in part 576 F.2d 1107 (5th Cir. 1978).  
Thus, we find that the Respondent has failed to establish 
a necessity for the rule that would overcome its presump-
tive invalidity. 
                                                          
 2 The stipulated record does not show that the Respondent had in-
formed employees of this policy at some earlier date.  Although the 
Respondent™s orientation script stated that the use of the lockers for 
solicitation was prohibited, the stipulated
 record fails to show that this 
statement was, in fact, communicated 
to employees.  Rather, the record 
only shows that two employees do not recall hearing such a statement 
during their orientation. 
 SPRINT/UNITED MANAGEMENT CO. 399 The Respondent also contends that its rule prohibiting 
the use of the lockers for employee distributions is 
grounded in the Board™s long held doctrine that there is 
no statutory right of employees to use an employer™s 
bulletin board.  See 
Eaton Technologies
, 322 NLRB 848, 
853 (1997); 
Container Corp. of America
, 244 NLRB 318 
(1979), modified in part 649 F.2d 1213 (6th Cir. 1981); 
and Nugent Service
, 207 NLRB 158, 161 (1973).  We 
find this contention unpersuasive.
3 An employer that uses a bulletin board as a means of 
communication with its employees may have a legitimate 
interest in ensuring that its postings can easily be seen 
and read and that they are not obscured or diminished in 
prominence by other notices posted by employees.  Thus, 
while an employer may not deny employees access to its 
bulletin boards on a discriminatory basis,
4 the Board has 
long held that it is not unlawful for an employer to re-

serve to itself the exclusive use of its bulletin boards, and 

to bar any postings by employees.  
Here, however, the Respondent has already ceded the 
locker space to the personal use of the employees to 
whom the lockers are assign
ed.  Thus, the Respondent™s 
conduct is not analogous to 
circumstances involving an 
employer™s assertion of its right to prohibit employees 
from using its bulletin board.  Rather, it is analogous to 
circumstances where the posting of union materials is 
prohibited on bulletin boards used by employees for 
other purposes.
5 In addition to finding the Respondent™s rule unlawful, 
we also find that the Respondent violated the Act by re-

moving and confiscating the union flyers from the lock-
                                                          
                                                           
3 The Respondent also contends that the right to restrict employee 
access to the lockers was implicitly recognized in 
Cincinnati Enquirer
, 279 NLRB 1023 (1986), where the Board found unlawful an em-
ployer™s disparate refusal to allo
w employee distributions in employee 
mailboxes.  The Respondent contends
 that because the Board found 
that the disparate restriction of access to an employer™s mail system is 

unlawful, it implicitly recognized th
at a nondiscriminatory broad prohi-
bition similar to the Respondent™s rule
 would be lawful.  We disagree.   
The right not to be subjected to disparate treatment is separate from the 

right, at issue here, to distribute materials in nonwork areas during 
nonwork time.  Thus, there is no basis to assume that an employer™s 
prohibition of distributions in nonwor
k areas is lawful merely because 
the Board has found unlawful an employer™s disparate treatment of 
employee distributions. 
4 Container Corp. of America,
 supra; and 
Vincent™s Steak House
, 216 NLRB 647 (1975). 
5 The parties have stipulated that
 the lockers, which are 10 inches high, 10 inches wide, and 18 inches deep, are used by employees to 
store such things as lunches, pers
onal writing materials, school books, 
clothes, bicycle helmets, magazines,
 and training materials.  If the 
Respondent chooses to also use the lockers to distribute notices to 

employees, it has clearly already assu
med the risk that the presence of 
other materials, including papers, in the lockers could cause its notices 
to be overlooked.  Thus, the Responde
nt cannot legitimately claim that 
concern as a reason for refusing to 
allow employees to put union litera-
ture into the lockers. 
Chairman Gould agrees that the bu
lletin board cases are distinguish-
able.  He finds it unnecessary to 
pass on the continued viability of the 
doctrine that there is no statutory right to use an employer™s bulletin 
board. 
ers.  Indeed, the Respondent offers no justification for 
this conduct other than that it was enforcing its unlawful 
rule.  As there is no lawful justification for this conduct, 
we find it violative of Section 8(a)(1) of the Act.
6 In sum, we find that by announcing to employees on 
February 16 that employees were not permitted to dis-

tribute materials in employee 
lockers, and by confiscat-
ing union materials that had been distributed in the lock-
ers, the Respondent has promulgated and enforced a rule 
restricting distribution of literature by employees during 
nonworking times and in nonworking areas.  We further 
find that the Respondent has not shown any legitimate 
justification warranting this restriction on employee 
rights.  Accordingly, we find that the Respondent™s con-
duct violates Section 8(a)(1) of the Act as alleged. 
CONCLUSIONS OF 
LAW 1. By promulgating a rule prohibiting employees from 
using their lockers for any purpose other than their use in 
connection with their work, 
the Respondent violated Sec-
tion 8(a)(1) of the Act. 
2. By removing and confiscating union flyers that had 
been distributed in employees™ lockers, the Respondent 
violated Section 8(a)(1) of the Act. 
THE REMEDY
 Having found that the Respondent violated Section 
8(a)(1) of the Act, we shall order it to cease and desist 
and to take certain affirmat
ive action to effectuate the 
policies of the Act. 
ORDER The National Labor Relations Board orders that the 
Respondent, Sprint/United Management Company, 
Phoenix, Arizona, its officers, agents, successors, and 
assigns, shall 
1.  Cease and desist from 
(a) Promulgating or maintaining rules prohibiting em-
ployees from distributing union literature in employee 
lockers during nonwork time. 
(b)  Removing or confiscating union materials distrib-
uted in employees™ lockers. 
(c) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2.  Take the following affi
rmative action necessary to 
effectuate the policies of the Act. 
(a) Rescind its rule prohibiting employees from dis-
tributing union literature in employee lockers during 
nonwork time. 
(b) Within 14 days after service by the Region, post at 
its facility in Phoenix, Arizona, copies of the attached 
 6 Because we find the Respondent™s removal and confiscation of the 
union flyers constitutes the enforcemen
t of its unlawful rule, we find it 
unnecessary to pass on the General Counsel™s contention that the Re-
spondent disparately removed and confiscated the material 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 400 notice marked ﬁAppendix.ﬂ
7  Copies of the notice, on 
forms provided by the Regional Director for Region 28, 
after being signed by the Respondent™s authorized repre-
sentative, shall be posted by the Respondent and main-
tained for 60 consecutive da
ys in conspicuous places 
including all places where notices to employees are cus-
tomarily posted.  Reasonable steps shall be taken by the 

Respondent to ensure that th
e notices are not altered, 
defaced, or covered by any other material.  In the event 
that, during the pendency of these proceedings, the Re-
spondent has gone out of business or closed the facility 
involved in these proceedings, the Respondent shall du-
plicate and mail, at its own expense, a copy of the notice 

to all current employees and former employees employed 
by the Respondent at any time since March 13, 1996. 
(c)  Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
                                                          
 7 If this Order is enforced by a 
judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
testing to the steps that the Respondent has taken to 
comply. 
APPENDIX 
NOTICE TO EMPLOYEES
 POSTED BY ORDER OF THE NATIONAL LABOR 
RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 WE WILL NOT promulgate or maintain rules prohibiting 
employees from distributing union literature in employee 
lockers during nonwork time. 
WE WILL NOT remove or confiscate union materials dis-
tributed in employees™ lockers. 
WE WILL NOT  in any like or related manner interfere 
with, restrain, or coerce empl
oyees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
WE WILL  rescind our rule prohibiting employees from 
distributing union literature in employee lockers during 
nonwork time. 
 SPRINT/UNITED 
MANAGEMENT COMPANY   